Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment after non-final office action on June 10, 2021 is acknowledged.  Claims 1-30, 33, 37, 39-40, 47-48 were cancelled, claims 31, 32, 34, 35-36, 38, 42, 44-46, 49, 53 were amended and claims 54-68 were newly added.  Claims 31-32, 34-36, 38, 41-46, 49-68 are pending.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 41, 43, 46, 49-51 remain withdrawn from consideration.  Claims 31-32, 34-36, 38, 42, 44-45, 52-68 are examined on the merits of this office action.

Withdrawn Objections/Rejections

The rejection of claim 34 and 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment of the claims filed June 10, 2021.  

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-32, 34-36, 38, 42, 44-45, 52-68 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Kreider (WO2005084301 A2, cited previously) in view of Willmot (Nitric Oxide 12 (2005) 141–149, cited previously).
Kreider discloses a method for treating or preventing a vascular condition in a patient comprising administering to said patient a therapeutically effective amount of a composition comprising administering a composition that increases nitric oxide (see claim 1).  Kreider specifically teaches wherein said composition is an arginine polymer, wherein the arginine polymer is at least 8 arginine residues (see claims 4-6, 9). Kreider teaches various vascular conditions to be treated including stroke (which is considered a neural injury from ischemia), thrombosis and ischemia (see claim 8, page 10, lines 17, and 21-22).  Kreider specifically discloses wherein the arginine peptide is an R10 arginine polymer (see Example 5, page 40) for enhancing NO.  Regarding claims 35-36, 42, 45 and 66-68, Kreider teaches wherein the homopolymers are preferably 9-30 L-arginine residues which overlap with the range of the instant claims (12 to 18 arginine residues and SEQ ID NO:13) and thus a prima facie obviousness exists (MPEP 2144.05).    Regarding claim 44, Kreider teaches oral administration (see page 34, lines 22-25).  
Regarding claims 52-53, Kreider teaches wherein the polyarginine peptide can be administered with a pharmaceutically acceptable carrier or an excipient (see page 33, lines 3-5 and Example 3, lines 22). *Please note that Claim 52 recites “consisting essentially of”.  MPEP 2111.03 states that “for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting 
  Kreider fails to teach specifically wherein the homopolymer is 12-18 arginine residues or in particular, 12, 13, 14, 15 or 18 arginine residues (the SEQ ID Nos in instant claims 35-36 and 66-68) and an example of treating stroke or ischemia.
However, Kreider does teach that “The length and composition of the polymers and backbones can be designed to control the rate of transport of the polymer into cells, tissues, and organs. For example, it has been demonstrated that shorter polyarginine (e.g., r7 or R7) have the ability to translocate across vascular cells using a mechanism independent of known amino acid transport systems. Thus, in preferred embodiments, the length of the arginine polymer or copolymer can vary depending upon its desired rate of translocation. For example, for quick translocation a composition can comprise of for example, 6-30 contiguous arginines, more preferably 7-25 contiguous arginines, more preferably 8-20 contiguous arginines, or more preferably 9-15 contiguous arginines. For a slower translocation, the number of arginine residues or contiguous arginine residues can be adjusted (e.g., about 10- 700 contiguous arginine residues, more preferably about 20-600 contiguous arginine residues, more preferably about 30-500 contiguous arginine residues, more preferably about 40-400 contiguous arginine residues, more preferably 50-300 contiguous arginine residue, more preferably 60-200 contiguous arginine residues, and more preferably 70-100 contiguous arginine residues).  Thus, the number of arginine residues can be considered a result-effective variable.
	Willmot teaches “Administration of NO in experimental stroke reduces stroke lesion volume in permanent and transient models. This may be mediated, in part, by increased cerebral perfusion in permanent models” (see Conclusion, in abstract).  Wilmot teaches “In the intravascular space NO acts as a powerful vasodilator that can modulate blood flow. Also, NO inhibits leukocyte adhesion/migration to endothelium, and has antiplatelet effects.  In the brain NO may  be  neuroprotective  through  several  mechanisms including:  scavenging  of  reactive  oxygen  species,   anti-inflammatory   effects   and   possibly through attenuation of NMDA receptors.  Further-more, in experimental stroke exogenous NO 
	It would have been obvious before the effective filing date of the claimed invention to use the polyarginine peptides of Kreider for treatment of acute stroke.  One of ordinary skill in the art would have been motivated to do so given that (i) Kreider teaches treatment of stroke and ischemia via stimulating NO with polyarginine peptides and (ii) stimulating Nitric oxide has been shown to be therapeutically effective in many models of acute ischemia via its vasodilation and antioxidant effects.  There is a reasonable expectation of success given that Kreider teaches treatment of stroke and ischemia and Nitric oxide has been shown to be therapeutically effective in various stroke models
As stated above, Kreider teaches wherein the homopolymers are preferably 9-30 L-arginine residues which overlap with the range of the instant claims (12 to 18 arginine residues and SEQ ID NO:13) and thus a prima facie obviousness exist (MPEP 2144.05).    Furthermore, it would be obvious to one of ordinary skill in the art to optimize the length of the arginine homopolymer to achieve optimal activity and rate of translocation into the cell because the art suggests to do so. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize length of the arginine homopolymer for optimal activity, therapeutic effectiveness and rate of translocation in the patient. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same. In addition, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process
Regarding the limitations found in claims 34 and 38, “wherein said neural injury is treated by…”;  “polypeptide exhibits neuroprotective activity at IC50 levels of less than 10 pM in the glutamic acid model, the kainic acid model or the ischemia model…”, these result oriented effects and mechanisms in which the peptides work are inherent.  
Regarding claim 44, Kreider discloses that the compositions can be administered orally (see page 34, line 22).
Kreider teaches a composition with only an arginine homopolymer (claims 1 and 5-6) thus meeting the limitations of not comprising an additional active agent in the composition found in instant claims 31-32.
Regarding the limitations of the patient being a stroke patient or having a stroke found in instant claims 31-32, 34, 52-65 Kreider in view of Willmot teach treatment of acute stroke patients.  Regarding claims 52-53, stroke is considered an excitotoxic injury. 
Regarding the limitations of “inhibiting neurological damage and excitotoxic injury” found in instant claims 52-53, and “promoting the survival of neurons and/or inhibiting neuron death” found in instant claim 32, Kreider in view of Willmot teach the same method of the instant claims including administering the drug to the same population, and thus, the result oriented effects will inherently occur as a result of practicing the method of Kreider in view of Willmot.
Regarding claims 54-65, wherein the composition is administered within 24 hours of the ischemia (instant claim 54, 57, 60, 63); within 5 hours (instant claims 55, 58, 61, 64) and within 2 hours (instant claims 56, 59, 62 and 65), Kreider is silent to when the polyarginine peptide is administered with ischemia.  However, Willmot teaches numerous studies with administering NO donors or nitric oxide enhancing agents (including L-arginine) for treatment of permanent and transient ischemia (see Table 1).  Willmot teaches various timings of the administration of the drugs including before, 30 minutes after, 1 hour after, etc… (See Table 1, first dose timing). Willmot specifically teaches that “pretreatment with NO from any source reduced infarct volume in transient but not permanent models of ischemia.  Early administration from 0 to 1 hour of onset was equally effective in both transient and permanent stroke.  Later treatment with NO had no overall beneficial effect on infarct volume in either transient or permanent stroke (see page 145, bottom of page “Timing of treatment”).  Willmot further teaches “This biphasic response can be  explained by NO having neuroprotective activity. Further experimental studies with delayed NO administration are required in order to assess when the optimum time window closes” (see page 146, right column, last paragraph).
	It would have been obvious before the effective filing date of the claimed invention to administer the polyarginine peptides as early as possible with ischemia including from 0-1 hour.  One of ordinary skill in the art would have been motivated to do so given Willmott teaches that Early administration from 0 to 1 hour of onset was equally effective in both transient and permanent stroke.  There is a reasonable expectation of success given that Willmott teaches NO enhancing compositions administered at earlier time points (0-1 HR) following ischemia had greater protective effects.  Nevertheless, the timing of the administration of a NO enhancing composition is considered a result effective variable.  It would have been obvious to optimize the timing of the administration to achieve optimal therapeutic effectiveness in treatment of ischemic events.  MPEP 2144.05 states “the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”.
Response to Applicant’s Arguments
Applicant agrees that these are some of Kreider's shortcomings. In fact, all of Kreider's "Examples 1-9" appear to be "prophetic," with no indication that they were carried out and no report of success. Kreider espouses a theory of invention involving the use of an arginine polymer to increase "the metabolic or enzymatic production of nitric oxide by nitric oxide synthases (see pp. 2-3), but Kreider appears to be devoid of evidence that arginine polymers lead to increased production of nitric oxide and devoid of evidence that such polymers are effective to treat any disease or condition. Even if Kreider can be construed as providing a suggestion of certain treatment modalities, Kreider does not provide any basis for a reasonable expectation of success for any treatment. 
Applicant’s arguments have been fully considered but not found persuasive. MPEP 2121 states “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.”  In the instant case, Kreider specifically teaches a method for treating or preventing a vascular condition in a patient comprising administering to said patient a therapeutically effective amount of a composition comprising administering a composition that increases nitric oxide (see claim 1).  Kreider specifically teaches wherein said composition is an arginine polymer, wherein the arginine polymer is at least 8 arginine residues (see claims 4-6, 9). Kreider teaches wherein the homopolymers are preferably 9-30 L-arginine residues which overlap with the range of the instant claims.  Thus, the teachings of Kreider are enabling for using homopolymers of arginine 9-30 amino acids in length for enhancing Nitric Oxide.
Applicant further argues that “Willmot teaches nothing whatsoever about polyarginine peptides. Thus, Willmot - alone or in combination with Kreider - cannot provide a reasonable expectation that treatment of any condition with a polyarginine peptide will be successful. Accordingly, the rejection should be withdrawn. Although these remarks regarding Willmot should be sufficient, Applicant discusses Willmot and its deficiencies in greater detail below. Applicant acknowledges that Willmot is a review pertaining to "nitric oxide donors and L-arginine in experimental stroke" and that a significant portion of the Office action discusses Willmot's statements pertaining to nitric oxide. The Office action states, "There is a reasonable expectation of success given that Kreider teaches treatment of stroke and ischemia and Nitric oxide has been shown to be therapeutically effective in various stroke models." (Action at p. 8) As Kreider has been admitted to lack data relating to stroke, the Office action's assertion about nitric oxide and stroke models appears to be a conclusion that the Office derives from Willmot. This conclusion does not withstand scrutiny as applied to the present invention. Useful sources of NO for study in animal models are its essential amino acid substrate L-arginine and pharmacological donors. Exogenous L-arginine appears to increase NO levels partly via the NOS pathway, but also by the release of other vasoactive substances and arginase enzyme.  In contrast, NO donors are drugs that generate NO through mechanisms that are independent of NOS(Willmot at p. 142, first paragraph.) (Emphasis added) 
Thus, there are multiple degrees of separation between "nitric oxide" (the moiety mentioned in the Office's expectation-of-success analysis) and polyarginine peptides of 12-18 arginine residues - the moieties specified in the current claims. These include the difference between nitric oxide and L-arginine, and the difference between L-arginine and polyarginine peptides. 
Because extrapolation from the purposed effects of "nitric oxide" and the effects of polyarginine peptides would have been unpredictable, the Office's conclusion relating to reasonable expectation of success, and finding of obviousness, should be withdrawn. Applicant further argues that “On its face, Willmot teaches away from using L-arginine as a therapeutic for stroke. After reviewing multiple published studies, Willmot concluded "L-Arginine did not significantly alter lesion volume in both permanent and transient stroke." ("Results," p. 144, second column.) Willmot then dissuades the reader from using L-arginine for stroke patients.  The Office action does not appear to explicitly assert that an equivalence exists between L-arginine and polyarginine peptides. Applicant notes that the record already contains evidence that polyarginine peptides of different lengths have different properties, and Applicant reserves the right to dispute any extrapolations drawn by the Office from the actual data summarized in Willmot. In general, the NO donors (SNP, Sydnonimines, NONOates, and hybrid donors) were all effective at reducing lesion volume in transient stroke, permanent stroke, or both. An exception was L-arginine, which increased cortical CBF after permanent occlusion but was otherwise ineffective. Alternatively, L-arginine may enhance the synthesis of potentially detrimental NO from iNOS since it countered the neuroprotective effects of iNOS inhibitor in two studies.  Hence, L- arginine is probably not an agent of first choice for testing in clinical stroke." 
Applicant’s arguments have been fully considered but not found persuasive.  As stated above, the Examiner acknowledges that Kreider fails to teach specifically wherein the arginine homopolymer is used in an example of treating stroke or ischemia.  However, the teachings of Wilmot was provided to remedy this deficiency and provide further motivation to treat stroke (which is in a list of vascular diseases in Kreider to be treated).  In particular, Willmot teaches “Administration of NO in experimental stroke reduces stroke lesion volume in permanent and transient models. This may be mediated, in part, by increased cerebral perfusion in permanent models” (see Conclusion, in abstract).  Wilmot teaches “In the intravascular space NO acts as a powerful vasodilator that can modulate blood flow. Also, NO inhibits leukocyte adhesion/migration to endothelium, and has antiplatelet effects.  In the brain NO may  be  neuroprotective  through  several  mechanisms including:  scavenging  of  reactive  oxygen  species,   anti-inflammatory   effects   and   possibly through attenuation of NMDA receptors.  Further-more, in experimental stroke exogenous NO limits metabolic derangement, reduces apoptosis, and stimulates neurogenesis.  Consequently,  administration  of  NO  has  been  considered  to  be  a  candidate treatment for acute stroke (see page 141, right hand column lines 3-13).
	The Examiner maintains, it would have been obvious before the effective filing date of the claimed invention to use the polyarginine peptides of Kreider for treatment of acute stroke.  One of ordinary skill in the art would have been motivated to do so given that (i) Kreider teaches treatment of stroke and ischemia via stimulating NO with polyarginine peptides and (ii) stimulating Nitric oxide has been shown to be therapeutically effective in many models of acute ischemia via its vasodilation and antioxidant effects.  There is a reasonable expectation of success given that Kreider teaches treatment of stroke and ischemia and Nitric oxide has been shown to be therapeutically effective in various stroke models.
The Examiner acknowledges that Willmot doesn’t teach polyarginine polymers for enhancing NO, however, the teachings of Willmot were provided as further motivation to use a NO enhancing drug for treatment of stroke and ischemia.   


New Objections
Claim 31 is objected to for the following informality: it is suggested that the limitation of “A method for treating a patient for neural injury from ischemia, perinatal…” be replaced with –A method for treating a patient with a neural injury selected from…-

Claim 34 is objected to for the following informality: it is suggested that the limitation “wherein neural injury” in lines 1-2 be replaced with –wherein the neural injury-.  Furthermore, in claim 34, line 5, the limitation “mitochondria!” should be replaced with –mitochondrial-.

Claim 45 is objected to for the following informality: it is suggested that the “of” following mixture and preceding “thereof” in the last line be removed.


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.D/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654